Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The most recent listing of claims filed on 08/01/2022 will replace all prior versions and listings of claims in the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8, 15, and 22, closest prior art Lee et al. (US 2012/0283910 A1), Ren et al. (US 2021/0139075 A1), and Dolgov et al. (US 20140/303827 A1) (hereinafter Lee, Ren, and Dolgov, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Lee discloses an autonomous vehicle that detects an amount of steering torque applied to the autonomous vehicle, compares the detected amount of torque to a predicted amount of torque, and disengages the autonomous driving of the vehicle when the difference between the detected torque and the predicted torque exceed a threshold. Lee fails to disclose an autonomous driving mode, as is presently understood by one having ordinary skill in the art.
Ren teaches disengaging an autonomous driving mode of an autonomous vehicle based on exceeding a user applied torque threshold. The combination of Lee and Ren fails to teach increasing one or more thresholds for disengaging an autonomous driving mode of the vehicle based on identifying a hazard in video sensor data.
Dolgov teaches identifying road obstacles using video sensor data and implementing an increased steering threshold in order to prevent an accidental switch from autonomous to manual driving based on mechanical feedback from the road. The combination of Lee, Ren, and Dolgov fails to teach temporarily increasing the threshold in response to identifying a hazard in video data. 
The combination of Lee, Ren, and Dolgov fails to teach temporarily increasing one or more thresholds in response to identifying one or more hazards in video sensor data. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668